Case 2:18-cr-00190-SPC-MRM Document 704 Filed 12/10/20 Page 1 of 3 PageID 4717




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 UNITED STATES OF AMERICA

 v.                                              CASE NO.: 2:18-cr-190-FtM-38MRM

 MONIQUE MOORE


                               OPINION AND ORDER1

        Before the Court are Defendant Monique Moore’s pro se motion for

 sentence reduction (Doc. 695) and the Government’s response in opposition

 (Doc. 701). For the below reasons, the Court denies her motion.

        Nine months ago, the Court sentenced Moore to 210 months’

 imprisonment for her role in a large drug conspiracy. (Doc. 648). The sentence

 included a six-level downward departure because of her substantial assistance

 with investigating and prosecuting co-conspirators. (Doc. 649 at 2). But Moore

 now asks the Court to further reduce her sentence under Federal Rule of

 Criminal Procedure 35 and 18 U.S.C. § 3582(c)(2). She argues for a Rule 35

 reduction because of a meeting she had with the Government where she

 provided information against co-defendant Elizabeth Kuc that the Court

 allegedly did not consider. Moore seeks an Amendment 782 reduction under



 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:18-cr-00190-SPC-MRM Document 704 Filed 12/10/20 Page 2 of 3 PageID 4718




 § 3582(c)(2) because the drugs attributed to her was neither admissible nor

 “proved by a jury beyond a reasonable doubt.” (Doc. 695 at 3). She also claims

 to be a victim and addict who “was bullied by individuals to sale drugs from

 her home.” (Doc. 695 at 3). Finally, Moore challenges the two-level firearm

 enhancement, arguing no firearms were found on her person. Even liberally

 construing Moore’s arguments, the Court can provide no relief.

       A court lacks the inherent authority to reduce a previously imposed

 sentence. United States v. Diaz-Clark, 292 F.3d 1310, 1319 (11th Cir. 2002).

 A defendant’s request for a reduced sentence must be tied to a statute or rule

 permitting it. Here, Moore relies on Rule 35 and § 3582(c)(2). But neither

 helps her.

       Rule 35 is a vehicle for the government—not a defendant—to ask a court

 to reduce a sentence for a defendant’s substantial assistance in investigating

 or prosecuting another person. Fed. R. Crim. P. 35(b)(1). Because Moore, and

 not the Government, seeks Rule 35 relief, the Court must deny her motion.

 Even setting aside this procedural defect, the Court notes it considered Moore’s

 trial testimony and other substantial assistance against Kuc when it departed

 six-levels in Moore’s sentence. (Doc. 637; Doc. 698 at 17-18).

       Under § 3582(c), a court cannot modify a term of imprisonment once

 imposed absent exceptions. None of the exceptions apply here including the

 one that Moore relies on: the Sentencing Commission lowering a sentencing




                                        2
Case 2:18-cr-00190-SPC-MRM Document 704 Filed 12/10/20 Page 3 of 3 PageID 4719




 range through Amendment 782. The Amendment reduced by two levels the

 offense levels assigned to drug quantities effective November 1, 2014. Moore,

 however, is not eligible for Amendment 782 relief because the Court sentenced

 her under the 2018 Guidelines Manual that incorporated the Amendment’s

 benefits. Nor has Moore claimed—or can she—that the Sentencing Guidelines

 have changed since her sentence nine months ago. Finally, Moore’s attack

 against the two-level enhancement does not affect any argument for a sentence

 reduction under Rule 35 or Amendment 782. The Court thus denies Moore’s

 motion.

       Accordingly, it is now

       ORDERED:

       (1) Defendant Monique Moore’s pro se motion for sentence reduction

           (Doc. 695) is DENIED.

       (2) Moore’s Motion for Appointment of Counsel (Doc. 694) is DENIED as

           moot.

       DONE AND ORDERED in Fort Myers, Florida on December 10, 2020.




 Copies: Counsel of Record




                                      3
